UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
19 er 923 (JGK)
-against-
SPEEDY TRIAL ORDER
BRIAN TILLETT,
Defendant.

 

JOHN G. KOELTL, DISTRICT JUDGE:

The parties are directed to appear for a conference on Tuesday, September 21, 2021, at
9:00am, before the Honorable John G, Koeltl.

The Court prospectively excludes the time from today until September 21, 2021 in
calculating the speedy trial date under 18 U.S.C. 3161 in order to assure effective assistance of
counsel and because the ends of justice served by ordering such a continuance outweigh the best

interest of the public and the defendant in a speedy trial pursuant to 18 U.S.C, § 3161(h)(7)(A).

SO ORDERED. Ce 6 Ke
A _ , ' - LP
ay ie é Sy.

‘ JOEIN G. KOELTL
UNITED STATES DISTRICT JUDGE

 

Dated: New York, New York
June 30, 2021

 

 

 

 

USDS SDNY
ELECTRONICALLY FILED
DOC #:

 

 

 

 

 
Case 1:19-cr-00923-JGK Document 33 Filed 06/28/21 Page 1of1

SARITA KEDIA

LAW OFFICES, P.C,

5 EAST 22% STREET, SUITE 7B
NEW York, NEW YoRK 10010
WWW.KEDIALAW.COM
INFO@KEDIALAW.COM TEL! 212.681.0202
FAX! 212.898.1273

June 28, 2021

BY ECF

Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Peari Street

New York, New York 10007

Re: United States v. Brian Tillett, 19 CR 923

Dear Judge Koeltl:

I respectfully write on behalf of both parties to request an adjournment of the status

additional time to complete them. The parties agree that time should be excluded under the
Speedy Trial Act, 18 U.S.C. § 3161, between July 1, 2021, and the rescheduled conference date.

Respectfully yours,
sf
Sarita Kedia

ce: AUSA Emily Johnson
(By ECF)

 
